Title: Report on the Petition of Thomas Coit, [31 January 1795]
From: Hamilton, Alexander
To: 


[Philadelphia, January 31, 1795Communicated on February 2, 1795]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury, respectfully makes the following report upon the petition of Thomas Coit, referred to him by the House of Representatives.
The petitioner seeks a discharge from the responsibility from a sum of 157 dollars, which were in his hands as a collector of the revenue, and which are alledged to have been wholly lost, in the destruction of a house by fire.
In the opinion of the Secretary, that the powers of the accounting officers of the Treasury, exercised on the principles of common law are adequate to relief in every similar case, in which it is proper to grant it; and consequently, that the special interposition of the Legislature is unnecessary and inexpedient.
Which is respectfully submitted,

Alexander Hamilton,Secretary of the Treasury.
